



Exhibit 10.58


THIRTEENTH OMNIBUS AMENDMENT


(Apple Ridge Funding LLC)




        THIS Thirteenth Omnibus Amendment (this “Amendment”) is entered into
this 6th day of December, 2019 for the purpose of making amendments to the
documents described in this Amendment.


        WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware
corporation (“Cartus”), (ii) Cartus Financial Corporation, a Delaware
corporation (“CFC”), (iii) Apple Ridge Services Corporation, a Delaware
corporation (“ARSC”) (iv) Apple Ridge Funding LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (v) Realogy
Group LLC (f/k/a Realogy Corporation), a Delaware limited liability company
(“Realogy”), (vi) U.S. Bank National Association, a national banking association
(“U.S. Bank”), as indenture trustee (the “Indenture Trustee”), paying agent,
authentication agent, and transfer agent and registrar, (vii) the Managing
Agents party to the Note Purchase Agreement defined below, and (viii) Crédit
Agricole Corporate and Investment Bank (“CA-CIB”), as Administrative Agent and
Lead Arranger (the “Administrative Agent”).


        WHEREAS, this Amendment relates to the following documents (as such
documents have previously been amended):


(i) Purchase Agreement, dated as of April 25, 2000 (the “Purchase Agreement”),
by and between Cartus and CFC;


(ii) Transfer and Servicing Agreement, dated as of April 25, 2000 (the “Transfer
and Servicing Agreement”), by and among ARSC, as transferor, Cartus, as
originator and servicer, CFC, as originator, the Issuer, as transferee, and the
Indenture Trustee;


(iii) Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


(iv) Master Indenture, dated as of April 25, 2000 (the “Master Indenture”), by
and between the Issuer and U.S. Bank, as indenture trustee, paying agent,
authentication agent and transfer agent and registrar;


(v)  Series 2011-1 Indenture Supplement dated as of December 16, 2011 (the
“Indenture Supplement”) by and between the Issuer and U.S. Bank, as indenture
trustee, paying agent, authentication agent and transfer agent and registrar;


(vi) Note Purchase Agreement, dated as of December 14, 2011 (the “Note Purchase
Agreement”), among the Issuer, Cartus, as Servicer, the financial institutions
and commercial paper conduits party thereto and the Administrative Agent,
relating to the Series 2011-1 Secured Variable Funding Notes.
         
        WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement,
the Receivables Purchase Agreement, the Master Indenture, the Indenture
Supplement and the Note Purchase Agreement are collectively referred to in this
Amendment as the “Affected Documents”; and


WHEREAS, terms used in this Amendment and not defined herein shall have the
meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


        NOW, THEREFORE, the parties hereto hereby recognize and agree:


1



--------------------------------------------------------------------------------



1. Amendment to Master Indenture. Effective as of the date hereof, Section 1.01
of the Master Indenture is hereby amended as follows:
(a) A new definition “Designated Obligor December 2019” is hereby added in
appropriate alphabetical order to read as follows:
“Designated Obligor December 2019” shall mean any Obligor specified as a
“Designated Obligor December 2019” in that certain letter agreement, dated
December 6, 2019, by and between the Issuer and the Indenture Trustee, as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
2. Amendments to Purchase Agreement. Effective as of the date hereof, the
Purchase Agreement is hereby amended as follows:
(a) The definition of “Eligible Contract” is hereby amended to amend and restate
subclause (v) of clause (a) thereof to read as follows:
(v) the Receivables under which, once billed, are required to be paid within 90
days of the original invoice date (or, if the related Obligor is a Designated
Obligor December 2019, which are required to be paid within 100 days of the
original invoice date) and
(b) The definition of “Eligible Receivable” is hereby amended to amend and
restate clause (f) thereof to read as follows:
(f) (i) that is not a Defaulted Receivable, (ii) in the case of a Billed
Receivable for which the related Obligor is a Foreign Obligor, has not been
outstanding for more than 60 days after the due date thereof and (iii) in the
case of a Billed Receivable for which the related Obligor is a Designated
Obligor December 2019, in the event 5% or more of the aggregate Unpaid Balance
of all Billed Receivables for which the related Obligor is a Designated Obligor
December 2019 has been outstanding for more than 20 days after the due date
thereof, has not been outstanding after the due date thereof;
3.Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture).
4.Conditions Precedent. This Amendment shall be effective upon (a) the Indenture
Trustee’s receipt of counterparts to this Amendment, (b) the Issuer’s payment of
all fees required to be paid on or prior to the date hereof and (c) the Issuer’s
payment and/or reimbursement, to the extent invoiced, of the Administrative
Agent’s, each Managing Agent’s and each Purchaser’s reasonable costs and
expenses incurred in connection with this Amendment and the other Transaction
Documents.
5.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.
6.Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be
2



--------------------------------------------------------------------------------



deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
7.References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.
8.Reaffirmation of Performance Guaranty. Effective as of the date hereof,
Realogy, in its capacity as the Performance Guarantor under the Performance
Guaranty, hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.
9.No Waiver. This Amendment shall not be deemed, either expressly or impliedly,
to waive, amend or supplement any provision of the Affected Documents other than
as set forth herein, each of which Affected Documents, as modified hereby,
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.
10.Issuer Representations re: Outstanding Series. As of the date hereof, the
Issuer represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.
[SIGNATURE PAGES FOLLOW]



3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION


By: /s/ Eric Barnes   
Name: Eric Barnes
Title: SVP & CFO




CARTUS FINANCIAL CORPORATION


By: /s/ Eric Barnes   
Name: Eric Barnes
Title: SVP & CFO




APPLE RIDGE SERVICES CORPORATION


By: /s/ Eric Barnes   
Name: Eric Barnes
Title: SVP & CFO




APPLE RIDGE FUNDING LLC


By: /s/ Eric Barnes   
Name: Eric Barnes
Title: SVP & CFO




REALOGY GROUP LLC


By: /s/ Seth Truwit   
Name: Seth I. Truwit
Title: SVP and Assistant Secretary










Signature Page to Thirteenth Omnibus Amendment



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar


By: /s/ Brian Giel     
Name: Brian Giel
Title: Vice President




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent


By: /s/ Michael Regan    
Name: Michael Regan
Title: Managing Director


By: /s/ Kostantina Kourmpetis  
Name: Kostantina Kourmpetis
Title: Managing Director




THE BANK OF NOVA SCOTIA, as a Managing Agent


By: /s/ Doug Noe   
Name: Doug Noe
Title: Managing Director




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Managing Agent


By: /s/ Dale Abernathy   
Name: Dale Abernathy
Title: Vice President




BARCLAYS BANK PLC, as a Managing Agent


By: /s/ David Hufnagel   
Name: David Hufnagel
Title: Director


Signature Page to Thirteenth Omnibus Amendment

